DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-6, 8 are pending in this amended application.

Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.       Claims 1-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            As to claim 1 (and 6, 8), the claim’s 1 limitation recited “provide to the interpreter, print data including lines and a predetermined command for executing a predetermined process, which if the print data includes lines having same widths and different angles, unifies widths of lines to be formed; determine that the print data includes the predetermined command; receive from the interpreter that has executed the predetermined process, lines on which the predetermined process has been executed so that the widths of the lines to be formed are unified; based on the determination that the print data includes the predetermined command, thicken the lines received from the interpreter; and form the thickened lines”. These claim limitations are not clear to the examiner. Particularly, the claim limitation recited “lines” in line 10 is not clearly defined, because the claim limitation “lines” of line 10 can be interpreted a different lines or it is a similar “lines” recited in the lines 6-7 or line 8. Examiner has reviewed the original filed specification information and paras., 0028-0033 & at least figs. 2a-c, which explicitly suggested the automatic adjustment of width of thin lines having different angles by forming thick lines from the thin lines as width of the thin lines are adjusted. These lines are same thin lines and different thin lines or lines which subject to undergo process of width adjustment by forming the thick lines from the thin lines, and lines do not clearly defined as in the claim 1 in such that “lines” recited in line 10, so creates confusion and clarity issues. Thus, the scope of the claim limitations are unable to be determined, which render the scope of the claim indefinite, because the claim limitations do not provide explicitly the exact function of the claim limitations. 
             However, for examination purpose, examiner would interpret the above claim limitation “lines” of line 10 as the similar/same “lines” recited in lines 6-8.  
             Claims 2-5 depend either directly or indirectly from claim 1 and are therefore rejected for depending from a rejected base claim and for not overcoming the rejection of the base claim.   
  
Conclusion
5.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HARIS SABAH/Examiner, Art Unit 2674